Citation Nr: 1619467	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-26 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for impotence.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Although in his September 2013 VA Form 9, the Veteran requested a Board hearing, in a statement received in April 2013, the Veteran withdrew his request for such a hearing.  As such, the hearing request is considered withdrawn.  


FINDING OF FACT

The Veteran's service-connected impotence is not manifested by both penile deformity and loss of erectile function at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for a compensable rating for impotence are not met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  In this case, compliant VCAA notice was provided by letter dated in January 2012.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Legal Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's impotence has been rated as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  However, he has been in receipt of special monthly compensation for loss of use of a creative organ since 2003.

Under Diagnostic Code 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2015).

The Board finds that a compensable rating is not warranted at any period during      the appeal period for the Veteran's service-connected impotence because there is      no competent and credible evidence of deformity of the penis.  In this regard, on examination in January 2012, physical examination of the penis was normal; there was no evidence of deviation or deformity.  The September 2014 examination report reflects that the Veteran declined genital examination.  On the November 2014 mental examination, the Veteran reported having no erections in 3 years.  Thus, while the evidence does establish erectile dysfunction, the record does not reflect that the Veteran has penile deformity, nor does the Veteran contend such.  Therefore, based on the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's service-connected impotence.  See 38 C.F.R. § 4.7; Gilbert, 1 Vet. App. at 55-57.

As the medical and lay evidence of record shows the Veteran's service-connected impotence does not result in deformity of the penis at any time during the pendency of the appeal, an increased rating is not warranted. 

An exceptional or unusual disability picture occurs where the diagnostic criteria       do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular rating for the Veteran's service-connected impotence is adequate.  A rating in excess of the assigned rating is provided for a higher level of severity of the disability, but for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  In this regard, as described above, the Veteran does not have penile deformity.  The Veteran is in receipt of special monthly compensation for loss of use of a creative organ, which contemplates impotence regardless of penile deformity.  While the Veteran cited to depression resulting from his impotence, he has been granted service connection for his depression and is separately compensated for that.  

As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Furthermore, the evidence does not show that his impotence has necessitated frequent periods of hospitalization during the appeal period or markedly interfered with employment.  Under these circumstances, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.  Id. 
 
In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due     to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected impotence renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised. 


ORDER

Entitlement to a compensable rating for impotence is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


